DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	Applicant’s election with traverse of Invention I (Claims 88-97) and Species C, O, BB, EE, HH, NNN, 11, 47 and 69, in the response of 7 February, 2022, is acknowledged. Applicant avers that claims 88-95 and 97 read on the elected species. 
	Applicant traverses both the election of inventions and species requirement on the basis that “the Examiner has not adduced a plausible rationale for the Restriction Requirement” [applicant’s arguments of 2/7/22, page 3 lines 16-17] with no supporting argument or examples. (Also see the attached interview summary). 
	As to the argument that “the Examiner has not adduced a plausible rationale for the Restriction Requirement”, the examiner disagrees. The examiner refers to the restriction requirement of 10/6/2021 for the rationales therein, as no specific dispute is provided herewith. 
	The applicant further traverses the election of inventions on the basis that no burden is established, as a search for any of inventions I-III would include similar if not identical CPC classes [in the applicant’s arguments of 2/7/22, page 3 lines 23-26].  
	The examiner disagrees that this is a valid basis of traversal. Asserting that searches for different inventions include similar or identical searches does not dispute that they may also include mutually exclusive, divergent searches. The applicant has not addressed this. As to the establishment of burden, it is noted that the elected 
	Applicant further traverses the species requirement on the basis that: 
	(a) the examiner has divided the application into an impractically large number of species unreflective of the claims. The number of species is not reflective of the burden that would be required of the examiner if all of the pending claims were maintained in the present application. [applicant’s arguments of 2/7/22, page 3 lines 17-19, page 4 lines 1-7]
	(b) the examiner has not established serious burden if there is no species restriction [applicant’s arguments of 2/7/22, page 3 lines 19-25]. 
	As to (a), the examiner indicates that requirement for restriction may be made even when it would result in no claims being withdrawn (see MPEP 808.01(a)). As such, the burden here is also from the subject matter that could be covered in the claims, as well as in claims reading on nonelected species.
	As to (b), the examiner indicates that the applicant’s disclosed species cover an enormous variety of inventions that would be very impractical to examine together, thus constituting a significant burden on the examiner. 
	This restriction requirement is hereby made FINAL. Claim 96 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 120-128 are withdrawn as drawn to nonelected inventions. Claims 88-95 and 97 are examined.
Information Disclosure Statement

	Claim Objections
	In regards to claim 88, the claim is clearly intended to be indented as follows: 
(claim 88) A surgical device for performing minimally invasive surgical procedures, said device comprising: 
an elongated body having distal and proximal end portions and at least two lumens extending generally along a direction of a longitudinal axis of said elongated body; and 
an endoscope positioned in one of said at least two lumens that is configured and dimensioned for receiving said endoscope therein; 
wherein a distal end of said elongated body extends distally past a distal end of said endoscope to shield said distal end of said endoscope during use. (claim 88)
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 90-93 and 97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 90, the claim reads “at least one lumens” [line 1]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, this is assumed to be the same as the “at least two lumens” of claim 88. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 88-94 are rejected under 35 U.S.C. 102(b) as anticipated by Jones (USPN 5,386,817).
In regards to Claim 88, Jones discloses a surgical device for performing minimally invasive surgical procedures, said device comprising: 
an elongated body [36, 42, Figs.1-3a] having distal [42, Figs.1-3a] and proximal end [32, Fig.1] portions and at least two lumens [72, 74, 50, 58, 70, 78, 90a-c, interior of 36, Figs.1-3a, 7] extending generally along a direction of a longitudinal axis of said elongated body; and 
an endoscope [10, Fig.1] positioned in one of said at least two lumens [insertion portion 16, Fig.7, inside lumen “interior of 36”] that is configured and dimensioned for receiving said endoscope therein; 

In regards to claim 89, Jones discloses the device of claim 88, wherein said distal end of said elongated body is open [50, Fig.2; 50 constituting an opening of lumen 90c of Fig.7].
In regards to claim 90, Jones discloses the device of claim 88, wherein one of said at least one lumens comprises an irrigation lumen [72, 74, 90a-b, Figs.1-3a, 4, 7, col.8 ll.14-25].
In regards to claim 91, Jones discloses the device of claim 90, further comprising a nozzle [74, Fig.2; this portion directs fluid back at the window 48 which is in front of the endoscope distal end 14] at a distal end of said irrigation lumen.
In regards to claim 92, Jones discloses the device of claim 91, wherein said nozzle is oriented toward said distal end of said endoscope [Figs.1-2].
In regards to claim 93, Jones discloses the device of claim 91, wherein said nozzle is located out of a field of view of said endoscope [Figs.1, 6, “a field of view of said endoscope” could include any subset of the total field of view of said endoscope. The subset could be arbitrarily designated to exclude the nozzle.].
In regards to claim 94, Jones discloses the device of claim 88, wherein said distal end portion of said elongated body is transparent [48, Figs.1-2, 6, col.5 ll.65-col.6 ll.4] to allow visualization therethrough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 95 and 97 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (USPN 5,386,817) in view of Nobis et al. (US PGPUB 2005/0070764).
In regards to claim 95, Jones discloses the device of claim 88, however does not positively disclose that it comprises a snare device extending through one of said at least two lumens of said elongated body, said snare device having a snare on a distal end thereof.
Jones further discloses that one of said at least two lumens is a tool lumen [50, 60, 70, 90c, Figs.1-3a, 7, col.6 ll.51-57, col.7 ll.65-68, col.8 ll.28-39] for accommodating surgical instruments therethrough. 
Nobis teaches a snare device [Figs.1, 15d, para.29-30] configured to be extended through a tool lumen of an endoscopic apparatus [Fig.4], said snare device having a snare [Fig.15e, para.30] on a distal end thereof. Nobis teaches that this snare device is provided for the purpose of providing a single-handed tool for endoscopic devices [para.7].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Jones to comprise a snare device in accordance with the teaching of Nobis. This would be done for the purpose taught above, as well as the predictable result of additional tool functionality. 
In regards to claim 95, Jones discloses the device of claim 90, however does not positively disclose that it comprises a snare device extending through one of said at 
Jones further discloses that one of said at least two lumens is a tool lumen [50, 60, 70, 90c, Figs.1-3a, 7, col.6 ll.51-57, col.7 ll.65-68, col.8 ll.28-39] for accommodating surgical instruments therethrough. 
Nobis teaches a snare device [Figs.1, 15d, para.29-30] configured to be extended through a tool lumen of an endoscopic apparatus [Fig.4], said snare device having a snare [Fig.15e, para.30] on a distal end thereof. Nobis teaches that this snare device is provided for the purpose of providing a single-handed tool for endoscopic devices [para.7].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Jones to comprise a snare device in accordance with the teaching of Nobis. This would be done for the purpose taught above, as well as the predictable result of additional tool functionality. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Auhill et al. (USPN 5,207,213)
Kuramoto et al. (USPN 5,630,795), see Fig.41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795